Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Genie Lyons Reg. No. 43,841 on 5/13/2022.

The following claims have been amended as:
Claim 1. (Currently Amended) A method of creating a wiring panel for a controller, the controller with a processor, memory, display, and wiring terminals, the method comprising:
presenting, on the display, at least two module images, the at least two module images representing separate locations on the controller;
presenting, within the at least two module images, a plurality of point locations, each point location representing a wiring terminal associated with the controller;
presenting, on the display, a plurality of device types each representing a device[[s]] able to be wired to the controller; each device type having a protocol and a device point type; and
in response to a user's selection of a device type of the plurality of device types and a point location of the plurality of point locations, moving the device type presented on the display to a single wiring terminal represented by the point location, and modifying the single wiring terminal [[associated with]] represented by the point location to match the device point type.  
 
Claim 13. (Currently Amended)A computer-readable storage medium configured with executable instructions to perform a method for creating a wiring panel for a controller, the method comprising:
presenting, on a display associated with the controller, [[a plurality of]]at least twomodule images, [[each of]] the [[plurality of]]at least two module images representing separate locations on the controller;
presenting, within the [[plurality of]]-at least two module images, a plurality of point locations, each point location representing a wiring terminal associated with the controller; 
presenting, on the display associated with the controller, a plurality of device types each representing a device able to be wired to the controller; each device type having a protocol and a device point type; and 
in response to a user's selection of a device type of the plurality of device types and a point location of the plurality of point locations, moving the device type presented on the display to a single wiring terminal represented by the point location, andmodifying the single wiring terminal represented by the point location to match the device point type. 
 
Claim 16. (Currently Amended) The computer-readable storage medium of claim 15, wherein at least one module of the modules modifies the module circuit board to match the point type modification request for the wiring terminal. 
 
Claim 17. (Currently Amended) A system for controller wiring board creation, the system comprising: a processor; a memory in operable communication with the processor; a controller;a display associated with the controller;controller-device software residing in the memory and executable with the processor to perform a method which:
presents, on the display associated with the controller, at least two module images, the at least two module images representing separate locations on the controller;
presents, within the at least two module images, a plurality of point locations, each point location representing a wiring terminal[[s]] associated with the controller; 
presents, on the display associated with the controller, a plurality of device types each representing a device[[s]] able to be wired to the controller; each device type having a protocol and a device point type; and                 in response to a user's selection of a device type of the plurality of device types and a point location of the plurality of point locations, moving the device type presented on the display to a single wiring terminal represented by the point location, and modifies [[a]]the single wiring terminal represented by [[a single]]the point location to match the device point type. 

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 3/9/2022, prior arts of record and newly cited art of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 13 and 17 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, Wintzell (US 2015/0081928 A1) discloses [0011] In another embodiment, the processor is included within the controller…The processor may further establish connections within the controller to individual pins based on the determined pin configuration, and provide the created report to an administrative device.  The created report may be based on determined pin configuration, [0026] FIG. 8 is an exemplary report describing connections between individual pins associated with the controller and wires associated the selected peripheral device(s)…the report may provide a layout representation 804 of the pin layout on circuit board 300 for controller 210.  Layout representation 804 may act as a “map” to physically resemble the board layout, and identify particular pins with numbers and groups of pins which may correspond to terminal blocks with devices.  In the example shown in FIG. 8, individual pins are identified by a device label e.g. “Reader I/O 1,” “Reader Data 2,” etc. and a pin number, [0035] Once the information for the pin configuration is established, the configuration assistant may generate a report that can be used to guide the installer in physically connecting each peripheral device to a controller…The report may include a graphical representation of the layout of the controller’s circuit board, which can be thought of as a map of how the wires from each selected peripheral device will be connected to the pins of the circuit board, [0043] Administration device 130 allows an administrator to connect to a particular unit 115 in order to configure control system 110…administration device 130 may include a laptop, tablet, or another type of portable computer, [0045] FIGS. 2A and 2B are block diagrams illustrating exemplary components of a unit 115.  As shown in FIG. 2A, unit 115 may include a controller 210 and one or more peripheral devices 230, [0059] FIG. 3 is block diagram illustrating an exemplary layout of various components within the controller 210 shown in FIGS. 2A and 2B.  The components may include a processor IC 302, one or more memory ICs 304, a first group of pins 306, a second group of pins 308, [0065] Referring to FIG. 3, terminal blocks 307 may be associated with first group of pins 306.  Terminal blocks 309 may be associated with second group of pins 308.  Each terminal block may group a subset of the plurality of pins together, helping to organize the wiring of the peripheral devices 230 to circuit board 300, [0082] FIGS. 7A and 7B are exemplary user interface which provide options for configuring system unit 115 and selecting peripheral device(s) within their operational environment.  The configuration assistant generates the user interfaces…The generated user interfaces may be displayed on the administration device 130, [0083] FIG. 7A shows an exemplary screen for configuring a system having a door lock and reader for a single door.  The screen may include a plurality of windows having various options for entering information about the system unit 115 and its operational environment.  The user may encounter window 702 initially, which can accept inputs for the name of controller 210 …Window 704 may collect more detailed information regarding the first named peripheral device…The user may, from a pull down menu, indicate the general type of peripheral device from a fixed selection of devices, e.g. door lock, reader, sensor, actuator, etc., from which “door lock” is selected, [0085] Once the configuration assistant collects all of the information regarding system unit 115 and its operating environment, information may be generated to create a pin configuration, and a report may be provided to assist the user to connect controller 210 to the selected peripheral devices, [0092] The report may be provided on a display of the administrative device 130; and Hodorowski (US Patent 5,530,643) discloses 16:27-39 Referring also to FIG. 10, in all cases the available parts are displayed in a parts bin area 150 of the display screen 22 of the programming terminal 20.  The parts bin is the leftmost section of the screen…Each part icon 154 is represented by a functional symbol having one or more input and output terminals such as collected in FIG. 5, 16:54-55 the part logic for the parts in the parts bin 150, 17:34-44 While in the editing mode, as the part icons 154 from the parts bin 150 are placed in the programming area 168, the terminals of the positioned part icons may be connected to each other or to the power return rails 74 and 80.  This connection may be performed by selecting a wiring tool for the cursor and moving the cursor via the mouse, in turn to each pair of terminals of the part icons to be connected.  The connections are indicated by wire lines drawn on the display screen 22 between the connected terminals.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 17 as a whole.
Thus, claims 1, 13 and 17 are allowed over the prior arts of record.  Dependent claims 2-5, 10-12, 14-16, 18 and 21-26 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 3/9/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /JENNIFER N WELCH/     Supervisory Patent Examiner, Art Unit 2143